IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                    : No. 162
                                          :
REAPPOINTMENT TO THE                      : DISCIPLINARY RULES DOCKET
PENNSYLVANIA INTEREST ON                  :
LAWYERS TRUST ACCOUNT BOARD               :


                                       ORDER

PER CURIAM
         AND NOW, this 30th day of May, 2018, Stella L. Smetanka, Esquire, Allegheny

County, is hereby reappointed as a member of the Pennsylvania Interest on Lawyers

Trust Account Board for a term of three years, commencing September 1, 2018.